       Case 5:19-cv-01284-NC Document 30 Filed 07/12/19 Page 1 of 11



 1   LAKESHORE LAW CENTER
 2   Jeffrey Wilens, Esq. (State Bar No. 120371)
     18340 Yorba Linda Blvd., Suite 107-610
 3   Yorba Linda, CA 92886
 4   714-854-7205
     714-854-7206 (fax)
 5   jeff@lakeshorelaw.org
 6
     THE SPENCER LAW FIRM
 7   Jeffrey P. Spencer, Esq. (State Bar No. 182440)
 8   2 Venture, Suite 220
     Irvine, CA 92618
 9   949-240-8595
10   949-377-3272 (fax)
     jps@spencerlaw.net
11
12   Attorneys for Plaintiffs
13                        UNITED STATES DISTRICT COURT,
14                    NORTHERN DISTRICT OF CALIFORNIA,
15                                   SAN JOSE DIVISION
16   OLGA SHMAKOVA,                    )      Case No. 5:19-cv-01284-NC
17   GEOFFREY HASBROOK,                )      Assigned for all purposes to:
     on behalf of themselves and all   )      Hon. Nathanael M. Cousins
18   persons similarly situated,       )      Courtroom 5
                                       )      Complaint filed March 10, 2019
19                Plaintiffs,          )
20
                                       )      Class Action
                  v.                   )
21                                     )      SECOND AMENDED COMPLAINT FOR
     HUMMINGBIRD FUNDS, LLC D/B/A )           1. Violation of Unfair Competition Law
22   BLUE TRUST LOANS,                 )      (Business and Professions Code § 17200
     and Does 1 through 100 inclusive, )      et. seq.)
23                                     )
24                Defendants.          )
                                       )
25                                     )

26   Plaintiffs allege as follows:
27                                          PARTIES
28
                                               1
                                     SECOND AMENDED COMPLAINT
      Case 5:19-cv-01284-NC Document 30 Filed 07/12/19 Page 2 of 11



 1   1. Plaintiffs OLGA SHMAKOVA and GEOFFREY HASBROOK, individuals, bring this
 2      action on behalf of themselves, and on behalf of a class of similarly situated persons
 3
        pursuant to Rule 23. Plaintiffs are citizens of the State of California and competent
 4
        adults.
 5
     2. Plaintiffs are informed and believe, and thereupon allege, that Defendant
 6
 7      HUMMINGBIRD FUNDS, LLC D/B/A BLUE TRUST LOANS is now, and at all times

 8      mentioned in this Complaint was, a limited liability company that is a citizen of the

 9      State of Wisconsin.
10   3. Plaintiffs do not know the true names or capacities of the Defendants sued herein as
11
        DOES 1 through 100 inclusive, and therefore sue these Defendants by such fictitious
12
        names. Plaintiffs will amend this complaint to allege their true names and capacities
13
        when ascertained. Plaintiffs are informed and believe, and thereon allege, that each
14
15      of these fictitiously named Defendants is responsible in some manner for the

16      occurrences herein alleged, and that Plaintiffs’ damages as herein alleged were
17      proximately caused by those Defendants. Each reference in this complaint to
18
        “Defendant” or “Defendants” or to a specifically named Defendant refers also to all
19
        Defendants sued under fictitious names.
20
     4. Plaintiffs are informed and believe, and thereon allege, that at all times herein
21
22      mentioned each of the Defendants, including all Defendants sued under fictitious

23      names, and each of the persons who are not parties to this action but are identified by

24      name or otherwise throughout this complaint, was the alter ego of each of the
25
        remaining Defendants, was the successor in interest or predecessor in interest, and
26
        was the agent and employee of each of the remaining Defendants and in doing the
27
        things herein alleged was acting within the course and scope of this agency and
28
                                               2
                                  SECOND AMENDED COMPLAINT
       Case 5:19-cv-01284-NC Document 30 Filed 07/12/19 Page 3 of 11



 1      employment.
 2                                      JURISDICTION
 3
     5. This Court has jurisdiction under the Class Action Fairness Act because Plaintiffs and
 4
        all class members are citizens of the State of California and the only named Defendant
 5
        is a citizen of the State of Wisconsin. The number of class members is at least 1,000
 6
 7      and the amount in controversy, being the amount of money owed in restitution to class

 8      members is more than $5,000,000, exclusive of interest or costs. Finally, the acts of

 9      unfair competition committed against Plaintiffs occurred in the State of California,
10      Santa Clara County, so the Northern District of California is the correct venue.
11
                       CLASS ALLEGATIONS AND JURISDICTION
12
     6. Plaintiffs are members of a class of persons, the members of which are similarly
13
        situated to each other member of that class. The class is defined as follows:
14
15                All California residents who, on or after March 11, 2015,
                  signed Defendant’s “Consumer Installment Loan Agreement”
16                that prohibits arbitration of disputes and who paid back at
                  least one dollar to Defendant.
17
18   7. Plaintiffs are informed and believe, and thereupon allege, that the class Plaintiffs

19      represent includes at least 1,000 persons who contracted to enter into installment

20      loans with Defendant during the aforementioned time frame and who paid back
21      money.
22
     8. Plaintiffs are informed and believe, and thereupon allege, that the amount in
23
        controversy, being the amount of money paid to Defendant by the class members
24
        during the class period, exceeds $5,000,000.
25
26   9. The identity of the members of the class is ascertainable from Defendant’s own

27      business records or those of its agents.
28
                                                   3
                                   SECOND AMENDED COMPLAINT
       Case 5:19-cv-01284-NC Document 30 Filed 07/12/19 Page 4 of 11



 1   10. The Plaintiffs and Class Members’ claims against Defendant involve questions of law
 2      or fact common to the class that are substantially similar and predominate over
 3
        questions affecting individual Class Members in that all Class Members executed
 4
        substantially identical form agreements prepared by Defendant, all contracts
 5
        identified Defendant as the lender and imposed similar finance charges, and the same
 6
 7      question as to the legality of the agreement applies to each Class Member.

 8   11. The claims of Plaintiffs are typical of the claims of the members of the Class.

 9   12. Plaintiffs can fairly and adequately represent the interests of the Class.
10            FIRST CAUSE OF ACTION FOR VIOLATION OF THE UNFAIR
11
          COMPETITION LAW AGAINST ALL DEFENDANTS (BROUGHT AS
12
                        INDIVIDUAL ACTION AND CLASS ACTION)
13
     13. Plaintiffs incorporate in this cause of action the allegations contained in paragraphs 1
14
15      through 12, inclusive.

16   14. The Unfair Competition Law prohibits any person from engaging in unfair
17      competition as that term is defined in Business and Professions Code § 17200, which
18
        includes any “unlawful, unfair or fraudulent business act or practice,” “unfair,
19
        deceptive, untrue or misleading advertising,” and any act prohibited by Chapter 1
20
        (commencing with section 17500) of Part 3 of Division 7 of the Business and
21
22      Professions Code.

23   15. During the Class Period, Defendant violated various sections of the Financial Code as

24      set forth below, which constituted an unlawful business practice.
25
     16. Defendant Hummingbird Funds, LLC, dba Blue Trust Loans is a private company that
26
        offered installment loans over the Internet to California residents. Defendant claims
27
        it is owned and controlled by the Lac Courte Oreilles Band of Lake Superior Chippewa
28
                                                 4
                                    SECOND AMENDED COMPLAINT
       Case 5:19-cv-01284-NC Document 30 Filed 07/12/19 Page 5 of 11



 1      Indians, which owns land in Wisconsin.
 2   17. However, Plaintiffs are informed and believe, and thereupon allege, that in reality
 3
        non-Indian persons or entities have de facto control over the day to day operations of
 4
        Defendant in that these non-Indian persons and entitles provide all of the funding for
 5
        the loans that are provided to borrowers, provide the loan management, processing
 6
 7      and servicing, provide the payment processing, collect the loan payments made by

 8      borrowers, and distribute less than ten percent of those payments to the Tribe or any

 9      tribal-affiliated company, keeping the rest of the payments for themselves. This set
10      up, which is called “rent-a-tribe” in the parlance of the industry, allows private
11
        companies and hedge funds to make high interest rate loans and (try to) avoid state
12
        usury and financing laws under the guise of “tribal sovereignty.”
13
     18. Plaintiffs have served discovery requests that would validate the foregoing allegations,
14
15      but Defendant has not yet served its responses, which would be due by agreement 30

16      days after this amended complaint is filed.
17   19. On January 10, 2018, while residing in and physically located in California, Plaintiff
18
        Shmakova obtained a $600 loan from Defendant, by applying on a website. The loan
19
        funds were deposited into Plaintiff’s bank account in California and subsequently
20
        Defendant, or someone acting on its behalf, withdrew $712 from Plaintiff’s bank
21
22      account in California. Plaintiff is informed and believes and thereupon alleges the

23      APR was over 400%. At no time did Plaintiff enter any land owned by an Indian tribe

24      affiliated with Defendant in connection with this loan.
25
     20. On January 22, 2018, Plaintiff Shmakova obtained a second loan in the same manner
26
        as described above. This one was for $1,000 and Defendant or its agent subsequently
27
        withdrew $1,989.54 from her bank account. Defendant claims she owes additional
28
                                                5
                                   SECOND AMENDED COMPLAINT
       Case 5:19-cv-01284-NC Document 30 Filed 07/12/19 Page 6 of 11



 1      money. The APR was 635%.
 2   21. On April 17, 2018, Plaintiff Hasbrook (also in California) obtained a $150 loan from
 3
        Defendant, in the same manner as described above.           Defendant or its agent
 4
        subsequently withdrew $454 from his bank account in California. Defendant claims
 5
        he owes additional money. The APR was 736%.
 6
 7   22. Servers that transmitted the loan transactions between Defendant and Plaintiffs were

 8      not located on tribal land.

 9   23. During the class period, Defendant made similar loans to the class members,
10      depositing money in their bank accounts in California and then withdrew money or
11
        directed its agent to withdraw money from class members’ bank accounts in
12
        California.
13
     24. California Financial Code § 22000, et. seq., the California Financing Law (formerly
14
15      known as Finance Lenders Law), regulates the making of loans of this type in

16      California.
17   25. During the relevant time frame, Defendant qualified as a “finance lender” pursuant to
18
        Financial Code § 22009.
19
     26. Financial Code § 22203 defines a “consumer loan” as a loan “the proceeds of which
20
        are intended by the borrower for use primarily for personal, family, or household
21
22      purposes.”    Defendant’s loans were made for personal, family and household

23      purposes. In any event, any loan for less than $5,000 is always deemed a consumer

24      loan regardless of its purpose pursuant to Financial Code § 22204.
25
     27. Financial Code § 22303 sets the maximum amounts that may be imposed for charges
26
        on consumer loans.      The term “charges” includes “the aggregate interest, fees,
27
        bonuses, commissions, brokerage, discounts, expenses, and other forms of costs
28
                                                6
                                      SECOND AMENDED COMPLAINT
      Case 5:19-cv-01284-NC Document 30 Filed 07/12/19 Page 7 of 11



 1      charged, contracted for, or received by a licensee or any other person in connection
 2      with the investigating, arranging, negotiating, procuring, guaranteeing, making,
 3
        servicing, collecting, and enforcing of a loan or forbearance of money, credit, goods,
 4
        or things in action, or any other service rendered.” (Financial Code § 22200.) The
 5
        term “finance charges” will be used in this complaint to refer to what § 22303 calls
 6
 7      “charges.”

 8   28. Pursuant to Financial Code § 22303, the maximum that can be legally imposed as

 9      finance charges depends on the amount of the loan. This law does not apply to loans
10      of more than $2,500. The first $250 of principal has a maximum monthly finance
11
        charge of 2.5% or an APR of 36%. The next $675 of principal has maximum monthly
12
        finance charges of 2%, the next $749 of principal has maximum monthly finance
13
        charges of 1.5% and the remaining portion up to $899 has a maximum monthly
14
15      finance charge of 1%. Therefore, under no conditions, can a loan of this nature in

16      California impose an APR greater than 36% and usually the cap will be lower.
17   29. The actual APR for the loans obtained by Plaintiffs and class members was more than
18
        twice the maximum 36% allowed under the foregoing law. Therefore, Defendant
19
        violated this requirement.
20
     30. In addition, Financial Code § 22100 (a) provides “No person shall engage in the
21
22      business of a finance lender or broker without obtaining a license from the

23      commissioner.”

24   31. Financial Code § 22155 provides: “No finance lender, broker, or mortgage loan
25
        originator licensee shall transact the business licensed or make any loan provided for
26
        by this division under any other name or at any other place of business than that
27
        named in the license except pursuant to a currently effective written order of the
28
                                               7
                                     SECOND AMENDED COMPLAINT
       Case 5:19-cv-01284-NC Document 30 Filed 07/12/19 Page 8 of 11



 1      commissioner authorizing the other name or other place of business.”
 2   32. The name of the lender listed on Defendant’s loan agreements was “Hummingbird
 3
        Funds, LLC d/b/a Blue Trust Loans.” This entity never had a finance lenders license
 4
        or authorization from any California government official.        Therefore, Defendant
 5
        violated this requirement.
 6
 7   33. In addition, Financial Code § 22151 specifies that a finance lenders license “shall be

 8      conspicuously posted in the place of business authorized by the license.” Defendant

 9      made loans to California residents solely over the Internet using one of several
10      websites. None of those websites contained a copy of any finance lenders license.
11
        Therefore, Defendant violated this requirement.
12
     34. Additionally, Financial Code § 22162 states that “No licensee shall place an
13
        advertisement disseminated primarily in this state for a loan unless the licensee
14
15      discloses in the printed text of the advertisement, or in the oral text in the case of a

16      radio or television advertisement, the license under which the loan would be made or
17      arranged.” Defendant disseminated advertisements in the state of California offering
18
        loans to consumers, including through its websites and in the loan agreements, but
19
        those advertisements did not disclose the license under which the loan would be made
20
        or arranged. Therefore, Defendant violated this requirement.
21
22   35. Hence, Defendant willfully violated Financial Code §§ 22303, 22100, 22155, 22151,

23      and 22162.

24   36. Financial Code § 22750 provides:
25
                  (a) If any amount other than, or in excess of, the
26                charges permitted by this division is willfully
                  charged, contracted for, or received, the contract of loan is
27
                  void, and no person has any right to collect or receive any
28
                                               8
                                     SECOND AMENDED COMPLAINT
       Case 5:19-cv-01284-NC Document 30 Filed 07/12/19 Page 9 of 11



 1                  principal, charges, or recompense in connection with the
                    transaction.
 2
                    (b) If any provision of this division is willfully
 3                  violated in the making or collection of a loan, whether by a
 4                  licensee or by an unlicensed person subject to this division,
                    the contract of loan is void, and no person has any right to
 5                  collect or receive any principal, charges, or recompense in
 6                  connection with the transaction. (emphasis added)

 7   37. Defendant violated both subdivisions (a) and (b). As a result, the loans made to

 8      Plaintiffs and the class members during the relevant time frame were void as a matter

 9      of law and “no person has any right to collect or receive any principal, charges, or
10
        recompense in connection with the transaction.” Defendant withdrew money from
11
        Plaintiffs and class members’ bank accounts which it had no “right to collect or
12
        receive.”
13
14   38. As a proximate result of the violation of the UCL as set forth above, Plaintiffs and class

15      members suffered injury in fact and sustained monetary loss (hundreds of dollars

16      each) according to proof.
17   39. Pursuant to Business and Professions Code § 17203 and § 17204, Plaintiffs are
18
        empowered to compel Defendant to restore to Plaintiffs and the class members the
19
        money or property that Defendant acquired as a result of the aforementioned acts
20
        which constituted unfair competition.
21
22   40. Defendant continues to offer these predatory loans to California residents and

23      continues to collect payments on the loans, even though it is not licensed to offer or
24      make these loans in California. Thus, the conduct of Defendant will continue to harm
25
        the general public unless it is enjoined.
26
                                  REQUEST FOR JURY TRIAL
27
        WHEREFORE, Plaintiffs request trial by jury.
28
                                                 9
                                    SECOND AMENDED COMPLAINT
      Case 5:19-cv-01284-NC Document 30 Filed 07/12/19 Page 10 of 11



 1                                    PRAYER FOR RELIEF
 2          WHEREFORE, Plaintiffs pray for judgment on all causes of action against
 3
     Defendant as follows:
 4
     1. For an order certifying this matter as a class action;
 5
     2. For a declaration of the rights and liabilities of the parties including a declaration that
 6
 7      installment loans made with the Plaintiffs and class members were illegal and any debt

 8      owed by Plaintiffs and the Class is void;

 9   3. For preliminary and permanent injunctive relief pursuant to Business and Professions
10
        Code § 17203 restraining and enjoining Defendant from continuing the acts of
11
        unlawful competition set forth above, requiring Defendant to take any acts needed to
12
        prevent further violations, and requiring Defendant to take affirmative measures to
13
        redress past wrongdoings, such as by correcting credit reports and cancelling debts;
14
15   4. For an order requiring Defendant to provide an accounting of all moneys which it may

16      have received as a result of the acts and practices found to constitute unfair
17      competition under Business and Professions Code § 17200;
18
     5. For an order that Defendant identify, locate and make restitution to affected members
19
        of the general public, and specifically Plaintiffs and the members of the class, and all
20
        additional orders necessary to accomplish this purpose, pursuant to Business and
21
22      Professions Code § 17203;

23   6. On the first cause of action, for cancellation of the debt arising from the loans and
24      forfeiture of Defendant’s right to recover principal, interest or any other sum on the
25
        loans and restitution to Plaintiffs and the Class of any amounts paid by them to
26
        Defendant on the loans;
27
     7. For interest on the sum of money awarded as restitution;
28
                                                 10
                                    SECOND AMENDED COMPLAINT
      Case 5:19-cv-01284-NC Document 30 Filed 07/12/19 Page 11 of 11



 1   8. For reasonable attorney's fees pursuant to Civil Code § 1717, pursuant to the “common
 2      fund” doctrine, and pursuant to the “substantial benefit” doctrine.
 3
     9. For costs of suit incurred herein; and
 4
     10. For such other and further relief as the court may deem proper.
 5
     DATED: July 12, 2019
 6
 7                       Respectfully submitted,

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 11
                                   SECOND AMENDED COMPLAINT
